Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-7 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, the closest reference to Strohmeier et al. (DE102012021726) discloses an optical micro-spectrometry system thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, optical micro-spectrometry system, comprising “..the actuating system (20) comprises a driving unit configured for modifying an axial position (Z) of the at least one microscope objective relatively to the sample holder along said optical axis (OZ), the imaging system (16) being configured for acquiring a plurality of images of the sample at a plurality of axial positions (Z) along the optical axis (OZ), the processing system (40) being configured to calculate mean square differences (MSD) of neighboring pixel intensities in a center area for each image of the plurality of images, and to evaluate therefrom an image sharpness for the center area of each of said plurality of images, and the processing system (40) being configured to deduce therefrom a focus position on the center area, and the imaging system (16) being configured to acquire said first image (71) and/or said second image (72) at said focus position on the center area” along with other limitations of claim 1. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10834321 (Chen et al.) teaches comparison of sharpness of the center areas between multiple frames.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886